Title: From George Washington to John Elliott, 28 September 1781
From: Washington, George
To: Elliott, John


                  
                      28 September 1781
                  
                  Amt With Note30201 1/2 Yd Gause   150317030 galls. Ram Charge but not recd10002170 Lb. Tobo
                      to Pay or Cause to be Paid to
                  
                      Elliott & Co. on or before the Twenty fifth 
                  
                      Decemr Next at the Petersburg
                  
                     
                  
                  Thousands Twenty weight good Merchtable
                  Tobacco for Vallue Recd of them as Witness by Hand this Twenty eighth day of Septemr 1781.
                  Test  ⅌
                                          
                            Go. Washington
                            
                        
               